Name: Commission Regulation (EEC) No 3557/87 of 26 November 1987 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27 . 11 . 87 Official Journal of the European Communities No L 337/59 COMMISSION REGULATION -{EEC) No 3557/87 of 26 November 1987 fixing the amount of the subsidy on oil seeds sion Regulation (EEC) No 3154/87 (9), as last amended by Regulation (EEC) No 3481 /87 (10) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3154/87 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 191 5/87 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 1 1 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2594/87 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1 869/87 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the 1987/88 marketing year have been fixed in Council Regu ­ lations (EEC) No 1917/87 Q and (EEC) No 1918/87 (8) ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (n ) shall be as set out in the Annexes hereto . 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 ( 12) shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain . 3 . The amount of . the special subsidy provided for by Council Regulation ^EEC) No 1920/87 (13) for sunflower seed harvested and processed in Portugal is fixed in Annex III . Article 2 This Regulation shall enter into force on 27 November 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 November 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 183, 3 . 7 . 1987, p. 7 . (3 OJ No L 164, 24 . 6 . 1985, p. 11 . (4) OJ No L 245, 29 . 8 . 1987, p . 11 . Is) OJ No L 167, 25 . 7 . 1972, p . 9 . ( «) OJ No L 176, 1 . 7 . 1987, p . 30 . o OJ No L 183 , 3 . 7 . 1987, p . 14 . (8 OJ No L 183 , 3 . 7 . 1987, p . 16 . O OJ No L 300 , 23 . 10 . 1987, p . 25 . ( 10) OJ No L 329, 20 . 11 . 1987, p . 41 (") OJ No L 266, 28 . 9 . 1983 , p . 1 . H OJ No L 53, 1 . 3 . 1986, p . 47 . 13 OJ No L 183 , 3 . 7 . 1987, p . 18 . No L 337/60 Official Journal of the European Communities 27 . 11 . 87 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed : -  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 0,000 0,000 23,386 56,76 63,05 1 120,86 169,38 202,21 18,826 13,542 35 879 2 213,28 0,00 3 532,19 0,00 4 563,18 0,000 0,000 22,783 55,39 61,48 1 091,66 164,50 196,75 18,283 13,022 34 813 2 056,18 : 0,00 3 436,83 0,00 4 437,99 0,000 0,000 23,397 56,86 63,11 1 121,22 168,92 202,17 18,800 13,452 35 687 2 139,20 0,00 3 504,67 0,00 4 543,68 0,000 0,000 23,298 56,75 62,97 1 115,71 167,51 201,21 18,664 13,325 35 302 2 064,64 0,00 3 475,07 " 0,00 . 4500,79 0,000 0,000 23,695 57,70 64,03 1 134,79 170,47 204,69 18,994 13,586 35 936 2 115,60 0,00 3 536,29 0,00 4568,96 0,000 0,000 24,092 58,95 65,40 1 149,09 174,14 206,38 19,244 13,719 36 369 2 096,34 0,00 3 567,17 0,00 4 592,43 27 . 11 . 87 No L 337/61Official Journal of the European Communities ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 ' 5th period 4 1 . Gross aids (ECU): : Spain  Portugal  Other Member States 2 . Final aids : 2,500 2,500 25,886 2,500 2,500 25,283 2,500 2,500 25,897 2,500 2,500 - 25,798 2,500 2,500 26,195 2,500 2,500 26,592 (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 62.73 69.74 1 241,03 188,07 224,09 20,905 15,182 39 872 2 534,13 61,36 68,16 1211,82 183,19 218,64 20,361 14,662 " 38 805 2 377,03 62,82 69,80 1 241,38 187,61 224,05 20,878 15,092 39 679 2 460,05 62,72 69,65 1235,88 186,20 223,10 20,743 14,966 39 295 2 385,49 63,66 70.72 1 254,96 189,16 226,57 21.073 15,226 39 929 2 436,45 64,9 1 - 72,08 1 269,25 192,83 228,27 21,322 15,360 40 362 2 417,19 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 385,53 3 917,73 429,31 4 992,49 385,53 ¢3 822,36 429,31 4 867,30 385,53 3 890,21 429,31 4 973,00 385,53 3 860,60 429,31 4 930,10 385,53 3 921,83 429,31 4 998,27 385,53 .3 952,70 429,31 5 021,74 No L 337/62 Official Journal of the European Communities 27 . 11 . 87 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current 11 1st period - 12 2nd period 1 3rd period 2 4th period 3 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2 . Final aids : (a) Seed harvested and processed in (') :  Federal Republic of Germany (DM)  Netherlands (Fl )  BLEU {Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta) ,  in another Member State (Pta) (c) Seed harvested in Portugal and processed ;  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 3 . Compensatory aids :  in Spain (Pta) 4 : Special aid :  in Portugal (Esc) 3,440 0,000 34,631 83,58 93,12 1 661,38 253.48 300,67 28,178 20,929 53 845 3 660,37 530.49 4 076,60 0,00 6 951,45 6 725,88 4 028,27 6 725,88 3,440 0,000 33,912 ­ 81,95 91,24 1 626,56 247,65 294,16 27,530 - 20,309 52 574 3 477,74 530,49 3 962,89 0,00 6 798,30 6 577,70 3 914,56 6 577,70 3,440 0,000 34,312 82,92 92,31 1 645,77 250,36 297,65 27,857 20,563 53 073 3 516,84 530,49 3 995,27 0,00 6 864,59 6 641,83 3 946,95 6 641,83 3,440 ^ 0,000 34,641 83,81 93,30 1 660,91 252,28 300,51 28,092 - 20,761 53 410 3 516,99 530,49 4 032,65 0,00 6 902,29 6 678,31 3 984,32 6 678,31 3,440 0,000 35,041 84,77 94,37 1 680,11 255,24 304,00 28,421 21,014 54 040 3 564,04 530,49 4 093,97 0,00 6 971,95 6 745,71 4 045,65 6 745,71 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain , the amounts shown in 2 (a) to be multiplied by 1,0335380 . ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 DM Fl Bfrs/Lfrs FF Dkr £ Irl £ Lit Dr Esc Pta 2,062710 2,322450 43,222100 7,004190 7,956340 0,776448 0,691134 1 518,07 162,14100 167,27000 139,20900 ' 2,056840 2,318870 43,216100 7,017770 7,975580 0,777823 0,692538 1 524,38 1 64,23400 168,37700 140,17700 2,052090 2,314790 43,206700 7,028980 7,993500 0,779145 0,693574 1 530,57 166,22000 169,50600 140,93900 2,046550 2,311270 43,207500 7,043510 8,012630 0,780445 0,694695 1 536,62 168,24600 170,89900 141,83500 2,046550 2,311270 43,207500 7,043510 8,012630 0,780445 0,694695 1 536,62 168,24600 170,89900 141,83500 2,032500 2,301030 43,184400 7,078490 8,069900 0,784848 0,697856 1 553,50 174,10800 173,56600 144,13500